Citation Nr: 0025019	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The Board observes that the veteran was scheduled for a VA 
hearing before a member of the Board at the Cleveland VARO in 
April 2000.  However, an April 2000 VA Report of Contact 
reflects that the veteran informed the RO that he wanted to 
cancel this hearing "permanently."  See 38 U.S.C.A. 
§ 20.704(e) (1999).


REMAND

In August 2000, the Board received written argument submitted 
by the veteran's accredited representative.  She noted that 
the veteran's claim of entitlement to service connection for 
PTSD had been denied by the RO on several occasions in 
unappealed rating decisions.  Specifically, the RO denied 
service connection for PTSD by rating decisions dated in 
August 1986, July 1989, August 1983, April 1994, and, in 
April 1998 in connection with the instant appeal.  In the 
August 2000 statement, the veteran's representative asserts 
that there was clear and unmistakable error (CUE) in the 
August 1986 rating decision which denied the veteran's 
initial claim of entitlement to service connection for PTSD, 
and all subsequent decisions.

In this regard, the Board notes that in the April 1998 rating 
decision on appeal, the RO did not address whether new and 
material evidence had been presented to reopen the veteran's 
previously denied claim, and thus, the only issue addressed 
was whether the veteran was entitled to service connection 
for PTSD.  However, the Board does not have jurisdiction to 
consider the merits of a finally disallowed claim unless it 
determines that new and material evidence has been submitted.  
The Board must make an independent determination on this 
question regardless of any determinations made by the RO.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  While the Board must 
address the question of whether the veteran's claim should be 
reopened as a jurisdictional matter, without regard to the 
RO's action, the Board also notes that the veteran must be 
put on notice that this question is before VA adjudicators 
and he must be given an opportunity to present evidence and 
argument on this point.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes further, that since the issue before the 
Board is whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
PTSD, it would be prejudicial to the appellant if the Board 
were to proceed to decide that question at this point, since 
the claim for CUE is related to the claim to reopen.  If it 
is found that there was CUE in any prior rating decision 
denying this claim, new and material evidence would not have 
to be submitted to reopen the claim.  The CUE issue, if 
resolved favorably, could have a significant effect on the 
new and material issue on appeal.  See Parker v. Brown, 7 
Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  The claim 
of CUE has not been adjudicated by the RO, and an appeal of 
this issue has not been perfected to the Board.  Therefore, 
this issue must be adjudicated prior to appellate disposition 
of the appellant's claim to reopen that is on appeal.  If the 
determination is adverse to the appellant, he must be given 
an opportunity to perfect an appeal through filing a timely 
and adequate notice of disagreement and, following issuance 
of a statement of the case, a timely and adequate substantive 
appeal.

Finally, during his April 1999 RO hearing, the veteran 
indicated that he had received psychiatric treatment at the 
Brecksville, Ohio VA Medical Center (VAMC) as recently as 
"[t]wo weeks ago" and that he was currently taking Valium, 
Buspar, and Trazadone.  However, the most recent report of 
psychiatric treatment of the veteran at this facility, other 
than VA examination reports, is the report of a 
hospitalization in August and September of 1996.  As such, VA 
must obtain any records corresponding to the veteran's 
reported treatment.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Brecksville 
VAMC and request all records of treatment 
of the veteran since September 1996.  Any 
records received from this facility must 
be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be added to the claims file.  

2.  The RO should adjudicate the claim of 
clear and unmistakable error in the 
August 1986 rating decision which denied 
the veteran's initial claim of 
entitlement to service connection for 
PTSD, and all subsequent unappealed 
rating decisions that denied that 
benefit.  If this determination remains 
adverse to the appellant, the RO should 
notify the appellant and his 
representative of the determination, and 
provide an appropriate period of time for 
the submission of a notice of 
disagreement.  If the appellant files a 
timely and adequate notice of 
disagreement with respect to the claim of 
clear and unmistakable error, the RO 
should provide him a statement of the 
case, and notify him of the time limit 
within which an adequate substantive 
appeal must be filed in order to assure 
appellate review of this issue.

3.  Then, the RO should readjudicate the 
veteran's request to reopen the claim of 
entitlement to service connection for 
PTSD.  If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
that contains all appropriate laws and 
regulations, and given an appropriate 
period of time in which to respond before 
this case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication in accord with the VA's due 
process requirements, and the Board intimates no opinion, 
either factual or legal, as to the ultimate outcome warranted 
in this case.
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


